DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered. 
			            Status of the Application
2.	Acknowledgement is made of the amendment received on 8/11/2021. Claims 1-20 are pending in this application. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 18, line 2: after “adjacent fin”, delete “structure of the at additional fin structures” and insert –structures of the at least one additional fin structure-- (see claim 17). 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



4.	Claims 1 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 12 cites “additional fin structures comprising a dimension different than the partial fin structure” is not clear when reading into claim 1, which requires “at least one additional fin structure”. The claim does not clearly specify differences (e.g. dimension & location) between the two fin structures. It is not clear whether they are same fin structures or different fin structures or they include each other. In reading claims 17-18, the two fin structures appear to be the same. Based on Fig. 19, there are only two different sets (tall and short) of fin structures. Applicant is suggested to revise the claim based on Fig. 19 to avoid any further confusions.  
	For best understanding and examination purpose, the above claimed features will be considered based on best understanding of claim, figures and any applicable teaching prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2012/0043592).
	Re claim 1, Zhao teaches, Figs. 3 and/or 5, [0028-0031], a structure comprising: 
-a partial fin structure (102) of semiconductor substrate material (silicon of 102 & 100) comprising a first dimension; 
-at least one additional fin structure (structure under gate 122 defined by two isolations 108) comprising the semiconductor substrate material and having second dimension different than the first dimension;
-a buried power rail (140) comprising conductive metal fill material aligned with and over the partial fin structure (102) and adjacent to the at least one additional fin structure; and 
-a contact (1602) to the buried power rail (58); 

    PNG
    media_image1.png
    348
    424
    media_image1.png
    Greyscale

Note: in Fig. 5, lower 1602 & 140 can be considered as the claimed buried power rail. 
Re claims 3 & 4, Zhao teaches the buried power rail (144) is a metal fill material over a liner of conductive barrier material (142), wherein the liner of conductive barrier material (142) is a multi-layer liner (Ti and/or TiN) (Fig. 3, [0032]). 
	Re claims 5 & 6, Zhao teaches the multi-layer liner (142, 162) comprises a first dielectric film (e.g. TiN of 142) to isolate electrically (not completely/totally) the substrate material (100) and a single or bi-layer of barrier material (162); wherein the single or bi-layer of barrier material is one of TaN, TiN, Co or Ru (TaN of 162) (Fig. 5, [0032]). 
	Re claim 7, Zhao teaches the metal fill material is a high melting temperature metal (tungsten) [0028]. 
	Re claim 8, Zhao teaches the buried power rail (140) is partially recessed within the partial fin structure of substrate material (102) (Fig. 3). 
	Re claims 9-11, Zhao teaches a capping material (162) on exposed surface of the metal fill material (144) and liner (142); a gap fill material (106) on the capping material (162); wherein the gap fill material (106) is recessed and the contact (1602) is within the recessed gap fill material (106) contacting the buried power rail (140) (Figs. 3 & 11, [0028]). 
	Re claims 12 & 13, Zhao teaches addition fin structures (left 102) comprising a dimension different (top part of left 102) than the partial fin structure (right 102) (e.g. bottom part of right 102), wherein the partial fin structure is wider than the additional fin structures (left 102); wherein the partial fin structure is shorter in height than the additional fin structures (e.g. height from bottom to lower surface in recess of right 102 and height from bottom to upper surface of left 102) (Fig. 3). 
6.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 9,548,366). 
	Re claims 1 & 2, Ho teaches, Fig. 16, cols. 4 & 10-11, a structure comprising: 
-a partial fin structure of semiconductor substrate material (middle region 30) comprising a first dimension; 
-at least one additional fin structure (right region 30) comprising the semiconductor substrate material and having a second dimension (width) different than the first dimension; 
-a buried power rail (26, 34, 60B) comprising conductive metal fill material aligned with and over the partial fin structure and adjacent to the at least one additional fin structure (30); and 
-a contact (66B) to the buried power rail, 
wherein a space between the buried power rail (26, 34, 60B) and the at least one additional fin structure (30) is substantially equal to fin to fin spacing and the at least one additional fin structure comprise plural neighboring fin structures (regions 30). 

    PNG
    media_image2.png
    532
    389
    media_image2.png
    Greyscale

Note: under BRI, fin structure is broadly considered as a fin shape of a structure/region. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that 

7.	Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kim et al. (US 2016/0020212).
	The teachings of Zhao have been discussed above. 
	Re claim 14, Zhao does not teach the buried power rail has a same width profile as the partial fin structures.
	Kim teaches the buried power rail (e.g. pad 112) has a same width profile as the partial fin structures (structure between 105) (Fig. 2A).
As taught Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the buried power rail having same width profile as the partial fin structure, because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Zhao due to above reason. 
Re claims 15 & 16, Zhao teaches the contact (164) is narrower than the buried power rail (140) (e.g. bottom part of 164 vs upper parts of 140), and wherein the contact is wider than the buried power rail (e.g. upper part of 164 vs 144) (Fig. 3). 
Re claim 17, in combination cited above, Kim teaches the partial fin structure (under gate 104) is located between two, adjacent fin structures (left right fins) of the at least one additional fin structure (Fig. 2A). 
Re claims 17 & 18, in combination cited above, Kim teaches the partial fin structure (center fin) is located between two, adjacent fin structures of the at least one additional fin structures; and gap fill material (105) separating the partial fin structure from the two, adjacent fin structure of the additional fin structures (Fig. 2A, [0056]). 
	Re claims 19 & 20, in combination cited above, Zhao teaches the buried power rail is lined with dielectric material (142) formed on surface of a trench (contact hole 240) in the gap fill material (106 or 220) (Figs. 3, 7 & 8); and a conductive liner material (162) between the dielectric material (142) and material of the buried power rail (lower 162), wherein the conductive liner material also lines the contact (upper 1602) (Fig. 5). 
Response to Arguments
7.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection. 
	The examiner thanks Applicant for providing brief explanations on prior arts listed under Advisory action and discussed during interview. Only Zhao et al. is among of the prior arts applied in the rejection discussed above. Ho et al. is new found prior art. 
	Applicant submits “Zhao does not teach different fin structures, much less of different dimension”. 
	The examiner respectfully disagrees. 
	First, the claims are amended with newly added features, hence interpretation/consideration of Zhao is changed to meet the claims. 
	Second, based on the claimed languages, the claims do not clearly specify particular structure of fin structures and the claims do not limit to any specific structure of a semiconductor device. Under broadest reasonable interpretation, fin structure is broadly considered as (fin) shape of a structure/region that comprises substrate material such as 
	Hence, given a broadest reasonable interpretation, Zhao meets the claimed features. Details are included in the above rejection. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/2/21